Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-9 has been elected without traverse and has been reviewed and addressed below.  Claims 11-20 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim 2 recites a patient prioritization algorithm, however the specification does not describe the steps or provide and algorithm. Applicant’s specification in paragraph 48 recites “prioritization algorithm is a machine learning algorithm and modifies the weights over time based on patient data related to previous patients that experience the event, such as a heart failure event of a patient compared to their risk score at the time of the event” however it does not describe or provide the actual algorithm to perform the limitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-9 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recite “determine a risk score for a patient”, “alter the risk score based on patient based parameters to determine priority score of the patient”, “compare the priority score of the patient to priority scores of other patients”, “assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients”, “schedule an appointment for the patient based on the rank”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “system”, “one or more processors”, “sensor” , which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are 
The claims recite additional elements “one or more processors configured to execute program” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 105 states that "server 802 is a computer system that provides services to other computing systems over a computer network. The server 802 controls the communication of information such as cardiac signal waveforms, ventricular and atrial heart rates, and detection thresholds. The server 802 interfaces with the communication system 812 to transfer information between the programmer 806, the local RF transceiver 808, the user workstation 810 as well as a cell phone 814 and a personal data assistant (PDA) 816 to the database 804 for storage/retrieval of records of information”.
Paragraph 11 states that “a system for prioritizing patients for clinician management is provided that includes one or more processors configured to execute program instructions. When 
The claims recite additional elements “one or more processors configured to execute program” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3- 9 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy (2010/0063930) in view of Lord (2019/0267136).
With respect to claim 1 Kenedy teaches a system for prioritizing patients for clinician management comprising: 
one or more processors configured to execute program instructions to (Kenedy paragraph 43 “computer processor”): 
determine a risk score for a patient (Kenedy paragraph 73 “statistical measures that provide values indicating the strength of correlations include probability, likelihood (odds), likelihood ratio (odds ratio), absolute risk and relative risk”); 

schedule an appointment for the patient based on the rank (Kenedy paragraph 61 “open provider appointment schedule step 932, the provider website opens the scheduling page so that available appointment dates and times are displayed or otherwise presented to the user. Alternatively, the page may request contact information that will be used by the provider to contact the user or customer in response to a request to schedule an appointment with the provider”).
Kenedy does not teach compare the priority score of the patient to priority scores of other patients or assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients.
Lord teaches all patients are monitored at an acceptable frequency, in some embodiments, the patient queue may be directly prioritized based at least in part on so-called "next scheduled times" for the patients to be monitored. These "next scheduled times" may be future times at which patients should be (or are projected to be) "dispatched" from the patient queue for monitoring by one or more vital sign acquisition cameras 276. It is not required that a patient be monitored at their next scheduled time. If the monitoring resource--e.g., one or more vital sign acquisition cameras--is available to monitor a patient earlier than the patient's next scheduled time (i.e., all patients in front of the patient in the patient queue have been monitored), then the patient may be monitored ahead of the scheduled time. Likewise, if the one or more vital sign cameras fall behind schedule, patients may be monitored in their order in the queue, even if their 
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Kenedy with Lord with the motivation of properly schedule the patients to be monitored (Lord paragraph 4).

With respect to claim 2, Kenedy in view of Lord teaches the system of claim 1, wherein determining the priority score for a patient comprises: 
estimating a probability of a predetermined event to determine the risk score for the patient (Kenedy paragraph 73); 
determining a time period since a last appointment (Kenedy paragraph 47 “previous treatment”); 
receiving medication titration data (Kenedy paragraph 40 “chemical treatments”); 
inputting the probability of the predetermined event, the time period since the last appointment, and medication titration data into a patient prioritization algorithm (Kenedy paragraph 40).

Claim 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy (2010/0063930) in view of Lord (2019/0267136) and Kale (2017/0188978).
With respect to claim 3 Kenedy in view of Lord teaches the system of claim 2. 

Kale teaches method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume4. The system of claim 3, wherein calculating the risk estimate includes determining one of patient heart rate or medication usage (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kenedy in view of Lord with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).

With respect to claim 5 Kenedy in view of Lord and Kale teaches the system of claim 3, wherein estimating the probability of the predetermined event further 

With respect to claim 6 Kenedy in view of Lord and Kale teaches the system of claim 6, wherein the historical data includes one of previous patient risk estimates, patient co-morbidities, demographics, or medication changes (Kenedy paragraph 47).

With respect to claim 7 Kenedy in view of Lord and Kale teaches the system of claim 2. Kenedy in view of Lord does not teach wherein the predetermined event is heart failure.
Kale teaches afflicted with heart failure (Kale paragraph 34.)
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kenedy in view of Lord with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).

With respect to claim 8 Kenedy in view of Lord and Kale teaches the system of claim 1. Kenedy in view of Lord does not teach wherein determining the risk score for the patient further comprises: forming a linear model; receiving systolic pulmonary artery pressure, diastolic pulmonary artery pressure, and heart rate data from an 
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kenedy in view of Lord with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).

With respect to claim 9 Kenedy in view of Lord and Kale teaches the system of claim 1. Kenedy in view of Lord do not teach wherein determining the risk score for the patient further comprises: forming a non-linear model; monitoring pulmonary artery pressure with a sensor to detect pulmonary artery pressure data; and utilizing the pulmonary artery pressure data in the non-linear model. 
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kenedy in view of Lord with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626